Citation Nr: 1729803	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  
 
2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for right hand arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).   

In May 2012, the Board remanded the appeal for additional development. In August 2013, the Board denied service connection for disorders of the right and left hip, left hand and left foot, and for hepatitis C. The issues of service connection for right hand arthritis and for an acquired psychiatric disorder, to include PTSD and major depressive disorder, were remanded for further development.  

The Board's August 2013 denial as to the service connection issues was vacated in an April 2016 Board decision. The issues currently on appeal were remanded by the Board in that April 2016 decision for further development. The issues are now ready for adjudication. 

The issues of entitlement to service connection for right knee and right wrist disorders have been raised by the record.  See VA Memo dated June 22, 2013.   The Board previously referred these issues in an April 2016 Board decision. The Board does not have jurisdiction over these issues and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder to include PTSD and major depression disorder that is etiologically related to a disease, injury, or event which occurred in service.

2. Hepatitis C is as likely as not due to willful misconduct, intravenous drug abuse, in service, and not due to any service-connected disability.

3.  The preponderance of the evidence is against finding that the Veteran's arthritis of the right hand is etiologically related to a disease, injury, or event which occurred in service and is not due to any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for right hand arthritis have not been met. 
38 U.S.C. A. § 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In August 2009, a letter from the RO provided notice of the evidence required to substantiate the claims for joint arthritis and PTSD. In October 2009, a letter from the RO provided notice of the evidence required to substantiate the claim of hepatitis C. Accordingly the Board finds that VA met its duty to notify the Veteran. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, and private medical records.

In addition, the Veteran underwent a VA psychiatric examination in February 2013, which included an addendum medical opinion in January 2014, and in December 2016. The Veteran underwent a VA right hand examination in March 2013, which included an addendum medical opinion in January 2014. These examinations and opinions are of record. 

The Veteran provided testimony at a Travel Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  The Board finds that the hearing was therefore in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As noted in the introduction, the claim has been remanded for further development. Specifically, the RO requested records from the National Personnel Records Center (NPRC) in June 2016. The RO received a negative search result. The RO sent a letter in September 2016 informing the Veteran of the negative response from NPRC and invited the Veteran to submit any more documentation. Therefore, in reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a right hand disability, and entitlement for service connection for hepatitis C. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304 (f).

The law requires verification of a claimed stressor. Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126. An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. Application for the Veteran's benefits was in August 2009.

Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation. See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2015); see also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (holding that intellectual developmental and personality disorders are excluded as injuries or diseases for compensation purposes under 38 C.F.R. § 3.303 (c) and noting that a veteran with such disorders is not entitled to the presumption of soundness under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 (b)). However, a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. 38 C.F.R. § 4.127; VA Gen. Coun. Prec. 82-90 (July 18, 1990).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and certain chronic diseases such as arthritis and/or psychoses become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2016). VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310 (b).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

III. Acquired Psychiatric Disorder Including PTSD

The Veteran served on active duty from March 1972 to March 1975. The Veteran's March 1972 service entrance examination does not document any psychiatric complaint, findings or diagnosis. The Veteran underwent a psychiatric evaluation in January 1974. The Veteran's service treatment records note that the Veteran was nervous all the time, which has never happened before and that he had an anxiety reaction that was probably situational. In the Veteran's separation examination note a normal psychiatric evaluation. 

The Veteran's post-service treatment records indicate that the Veteran was diagnosed with major depression in June 2006. In June 2009, the Veteran was diagnosed with a personality disorder. In July 2009, the Veteran's psychiatrist had considered diagnoses of depression, anxiety, and PTSD, but deferred the diagnosis.  In September 2010, the Veteran was diagnosed major depressive disorder and substance abuse. 

The Veteran underwent a VA psychiatric examination in February 2013. The VA examiner found that the Veteran did not meet the criteria of PTSD under the DSM-IV criteria. The examiner specifically stated that the Veteran's claimed stressors of rough training exercises in the Marines, witnessing someone falling out a window, and witnessing two Marines overdose does not meet the criteria for an adequate stressor. The examiner diagnosed the Veteran with anxious mood disorder that had been resolved. The examiner opined that the Veteran's resolved anxious mood disorder was at least as likely as not related to military service. The examiner reasoned that the Veteran sought treatment in-service, prescribed medication and was not seen for mental health throughout the rest of his military service. The examiner diagnosed the Veteran with a mood disorder not otherwise specified (NOS), with hypomanic and anxious features. The examiner opined that it is less likely as not his condition was related to military situations. The examiner reasoned that Veteran's mood disorder was likely associated with pre-military family stressors, and post military job, relationship, financial, and legal stressors. The examiner stated that the anxiety the Veteran was treated for during military was not related because it was situational and resolved. The examiner further opined that the Veteran throughout the years had continued depression and anxiety but these issues have been related to post-military situational stressors. The examiner stated that pre-military depression and anxiety associated with some difficult childhood and family experiences were not exacerbated during military service. The examiner could not state a baseline of the Veteran's pre-service condition or indicate if his condition was aggravated. However, the examiner stated that the Veteran had no history of treatment prior to military service. The Veteran described himself as having an okay childhood. The examiner further reasoned that the Veteran faced new situations that were demanding and that poor judgement, poor coping skills, inappropriate behavior caused these stressors. Finally, the examiner diagnosed the Veteran with a personality disorder NOS. The examiner reasoned that this condition is associated with difficult childhood experiences and maladaptive, judgement, behavior, choices, and coping skills. 

In January 2014, an addendum psychiatric opinion was provided. The examiner was unable to provide an opinion beyond mere speculation that that the Veteran's personality disorder was aggravated by a superimposed disease or injury during the Veteran's service that resulted in his current psychiatric disability. 

In December 2016, the Veteran underwent another psychiatric examination. The examiner diagnosed the Veteran with a personality disorder NOS, depressive disorder NOS, and polysubstance abuse. The examiner opined that the Veteran's personality disorder is at least as likely as not caused by or a result of extreme and maladaptive childhood experiences. The examiner opined that it is less likely as not that his personality disorder was caused by the result of active service or any event therein; and it is less likely than not the Veteran's personality disorder was subject to, or aggravated by, a superimposed in service disease or injury that resulted in additional psychiatric disabilities. The examiner reasoned that the Veteran's functional status was improved following separation from the military and his work as a master plumber with a relationship. The examiner further stated that the Veteran's functional decline was due to financial problems created by his lack of work, and mood problems secondary to the personality disorder. 

The examiner in the December 2016 examination opined that the Veteran's depressive disorder is due to the Veteran's personality disorder. The examiner reasoned that challenging circumstances and financial problems created by chronic interpersonal problems caused his depressive disorder. The examiner further opined that the depressive disorder is less likely than not subject to, or aggravated by, a superimposed in-service disease or injury that resulted in additional current psychiatric disability. The examiner also opined that the Veteran's alcohol and polysubstance abuse was secondary to his personality disorder. The examiner's rationale was the Veteran's personality disorder causes issues pertaining to judgement and lack of coping skills 

The examiner in the December 2016 psychiatric examination also opined that the Veteran does not have a diagnosis of PTSD under DSM IV or DSM V criteria. The examiner stated that the Veteran had only one stressor which would be adequate to support a diagnosis of PTSD. At the Veteran's December 2016 examination, the Veteran discussed two new stressors that were not addressed in his February 2013 psychiatric examination. The Veteran stated that he was forced to kill puppies before he entered service. He stated on his last leave from service, or possibly when he was separated from service, he was in a bar fight where he believes he may have killed someone. The examiner opined that the only stressor that could trigger PTSD was being forced to kill puppies. However, the examiner opined that the Veteran did not meet the criteria for PTSD because the examiner stated that the Veteran did not describe re-experiencing, avoidance negative alteration in condition and mood, nor hyperarousal symptoms related to killing puppies. The examiner opined that the most appropriate diagnosis of the Veteran were personality disorder, depressive disorder secondary to personality disorder, and alcohol and polysubstance abuse. 

In April 2011, the Veteran stated that during boot camp he witnessed a fellow serviceman ejected by his own force or by others from a third story window. The Veteran stated that when he saw that occur he became hypervigilant. The Veteran also stated during boot camp he was caught smoking with another serviceman. He stated that after this occurred he witnessed others in his platoon beat up and broke the jaw of the person with whom he was caught smoking. The Veteran also stated that while in boot camp he was placed in a small storage closet, where the temperature was over 100 degrees. He stated that fellow enlistees cried, and the Veteran was in fear for the life of his fellow servicemen. Finally the Veteran stated that in his childhood he witnessed his parents fight, including violence. The Veteran stated that boot camp severely aggravated the effects of watching his parents fight. 

In May 2011, the Veteran's ex-girlfriend of six years stated that their relationship ended because of the Veteran's mental health difficulties. She stated that the Veteran had severe problems due to his time in the military, and that these issues were still present. She stated that her parents told her that the Veteran did not have problems before service and that he was a different person before service. The ex-girlfriend further stated that the trauma the Veteran sustained in service led him to become argumentative, violent, quick to fight, caused problems on the job, and ruined their relationship. She stated that things would have been much better for the Veteran had he not served. 

In November 2011, the Veteran stated that boot camp was a PTSD stressor. The Veteran stated that he was beaten many times, threatened to be killed with a sword by his drill instructor, that he was forced to eat a fly, that he witnessed a fellow serviceman beaten with padlocks after they were both caught smoking, that he witnessed a fellow serviceman fall out of a window and die, that he was placed in an enclosed closet with the temperature over a 100 degrees, and generally terrorized by his drill sergeants. The Veteran stated that he was in fear for his life and these experiences caused his depression. The Veteran further stated that he still has difficulties looking people in the eye because of boot camp. The Veteran also stated that during service his grandfather, the person who raised him, died. The Veteran stated that that affected him greatly. The Veteran stated that after boot camp two people he knew overdosed on heroin. The Veteran further stated that he had a constant fear of being sent to Vietnam, which caused him to take heroin. The Veteran stated that when he left service, the Denver, Colorado VA medical center told him that he had PTSD and manic depression. The Veteran stated he did not want to be treated for his depression. The Veteran further stated that he suffered from depression for over 35 years. The Veteran stated that he had been receiving treatment for two years but does not feel as though it helped and he had a hard time just getting out of bed. 

The Veteran testified in a June 2011 Board hearing. The Veteran stated that during boot camp he was caught smoking with a fellow serviceman and that his drill sergeant made his platoon do extra physical training. The platoon sergeant blamed the Veteran and the fellow serviceman and subsequently members of his platoon beat his fellow serviceman, breaking his jaw. The Veteran also stated that his drill instructor put a sling around his neck and dragged him across the parade grounds until he fell unconscious.  The Veteran also testified that during boot camp he and 75 members of his platoon were placed in a closet in the hot July weather. He stated that he thought he was going to die. The Veteran stated that he had never experienced the trauma or abuse that he experienced in boot camp. The Veteran also testified that he was internally terrified of going to Vietnam. The Veteran stated that after he left service, he went to a VA hospital in 1975. The Veteran testified that in 1975 he was diagnosed with manic depression. He stated the VA prescribed him lithium, but he did not trust the VA hospital so he did not take the medication. The Veteran testified that his VA psychiatrist told him he had survivor's guilt. He stated that when he visited VA hospitals and saw the injured veterans he would almost come to tears and it was very traumatic. 

In February 2011, VA issued a formal finding of lack of information required to verify stressors in connection to the Veteran's PTSD. In December 2012, VA issued another formal finding. The December 2012 finding stated that there was insufficient information to verify the stressor, and therefore, cannot verify the Veteran's stressor. 

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). He is competent to report incidents and in service and symptoms since then, but not competent to report specific diagnoses.

In light of the evidence above, the Board finds that the Veteran does not have a verifiable stressor for PTSD. The December 2016 psychiatric examination notes that the Veteran's stressor of killing puppies is a stressor that would cause PTSD, the examiner found that this stressor did not cause symptoms related to PTSD. This claimed stressor also occurred before service and was not verified. The other claimed stressors of abuses in boot camp, possibly killing a person in a bar fight, witnessing a person fall out of window, fear of being sent to Vietnam, and having two acquaintances die of an overdose while he was overseas were not verified or found by the December 2016 examiner to cause PTSD. Because the Board finds there is no verifiable stressor, service connection for PTSD is denied. 

The Board finds that the record shows that the Veteran has a personality disorder. The Board notes that VA treatment records indicated that the Veteran have a personality disorder. The February 2013 and December 2016 VA psychiatric examinations both diagnosed the Veteran with a personality disorder. VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits. So, generally speaking, a personality disorder is not a disability for which service connection is available as a matter of express VA regulation unless a subsequent disease or injury was superimposed on the personality disorder in service See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  The December 2016 examiner opined that it is less likely than not the Veteran's personality disorder was subject to, or aggravated by, a superimposed in-service disease or injury that resulted in additional psychiatric disabilities. Therefore, the Board finds that the Veteran's personality disorder was not aggravated by service as there is no competent evidence that a superimposed inservice psychiatric disorder resulted in a current disability. Thus, service connection for personality disorder must be denied. 

The Board finds that the Veteran has a diagnosis of depressive disorder. The December 2016 VA examiner opined the Veteran's depressive disorder is due to the Veteran's personality disorder and that the Veteran's depressive disorder was not aggravated by an in-service event or injury. Further, the February 2013 VA examiner opined that the symptoms that the Veteran experienced in service were not related to the Veteran's depressive disorder. Since the Veteran's depressive disorder is due to his personality disorder, the Veteran's report of receiving psychiatric treatment within one year leaving service, with the implication that he had psychosis, is irrelevant. Therefore, the Board finds that there is no nexus between the Veteran's current depressive disorder and his service. Thus, the Veteran is denied service connection for depressive disorder.  

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding of acquired psychiatric disorder to include PTSD was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for acquired psychiatric disorder to include PTSD is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

IV. Service Connection for Hepatitis C

The Veteran has stated that his hepatitis C is related to his service. 

The Board takes note of VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. The Fast Letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. It also notes however, that transmission of hepatitis C virus with body piercings. 

The Veteran does have a current diagnosis of hepatitis C. VA treatment records indicate that the Veteran was tested for hepatitis C in August 2009, which revealed a positive reaction for the hepatitis C antibody.  The Veteran reported that he has known of this diagnosis since serving time in prison 10-15 year previously.  

The Veteran's service treatment records show no signs or symptoms of hepatitis C. The Veteran's service entrance examination in March 1972 report normal findings of the abdomen and viscera upon clinical evaluation. The Veteran reported that he did not have a prior history of such symptoms as jaundice or a history of hepatitis in the Report of Medical History. A March 1975 separation examination revealed normal findings of the abdomen and viscera upon clinical evaluation and the Veteran again reported that he did not have jaundice or hepatitis in the Report of Medical History.  He also denied that he had any stomach, liver, or intestinal trouble.

However, the Veteran reports that he was exposed to high risk activities for hepatitis including intravenous heroin use and frequent unprotected sex. He also asserts that he may have contracted hepatitis from his in-service wrist surgery.  While the objective evidence is negative regarding any findings referable to hepatitis; his lay statements regarding the type and extent of his possible exposure in service are competent and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding being exposed to these types of risk factors in service.  38 U.S.C.A. §§ 1154(a) and (b); 38 C.F.R. § 3.304(d). 

The VA examiner in March 2013 reviewed the Veteran's claims file, VA clinical records, and the Veteran's statements. It was concluded that hepatitis C was likely a result of his intravenous use of heroin during service. The examiner noted that the Veteran was involved in intravenous use of heroin from 1973-1975 and in 1987 (cocaine use). The physician added that the hazard of contracting hepatitis is 50 times greater for persons engaged in such high risk activity than for a person who has no risk factors. Moreover, his chances were also increased with his reported unprotected sex. In regard to the Veteran's risk of contracting hepatitis C during the one surgical procedure that occurred during service was no more of a risk than a person who had no risk factors.  

In considering the Veteran's claim, the evidence of record establishes that his current hepatitis C infection was, at least as likely as not, acquired during active service. The Veteran provided testimony suggesting that his hepatitis was possibly caused by sexual activity. He described his in-service sexual activity as "prolific."  The Board observes that high risk sexual activity is a risk factor for hepatitis C and that the Veteran acknowledged that sex was pervasive during his military service.  However, the evidence of record clearly demonstrates another high risk activity for hepatitis, which is intravenous drug use.   

The self-reported history in the March 2013 examination provided by the Veteran shows that he began using heroin intravenously in service during his first year in service in Okinawa, Japan from 1973 to 1974. He also had a 40 year history of alcohol abuse that resulted in DUI citations and incarceration. The Board does note, however, that in 1998 VA treatment records the Veteran reported drinking at age 16, marijuana use at age 17, LSD use between the ages of 20 and 24, intravenous heroin use in 1985, and intravenous cocaine use from 1986 to 1998.  

Notwithstanding the earlier reported history, the Veteran is competent to report his behavior and the report of intravenous drug use beginning in service is also credible in view of the consistency of the Veteran's report of drug use in service.  The Board finds the history repeated at his various admissions highly probative of his high risk activity as an intravenous drug user in service. Also, the VA medical opinion in March 2013 reflects that the current hepatitis C infection is at least as likely as not caused by intravenous drug use in service. In view of the medical opinion and the absence of convincing evidence of an alternative source of the hepatitis infection, the Board finds that the Veteran's hepatitis C was caused by drug use, most likely beginning in service. 

The Board notes that the Veteran's representative argues that the Veteran drug use was due to the Veteran's acquired psychiatric disorder. The Board found that the Veteran has a personality disorder and a depressive disorder secondary to his personality disorder, which cannot be service connected under 38 C.F.R. §§ 3.303 (c), 4.9, 4.127. Therefore, the Veteran's intravenous drug use is not secondary to a service- connected disability.   

Notwithstanding the purported relationship of hepatitis to service, the claim must be denied. Because drug abuse in service is the likely cause of hepatitis in-service there is no entitlement under the law. In this regard, VA compensation will generally not be paid if a claimed disability was the result of a veteran's own willful misconduct or his/her abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2012). A preponderance of the evidence supports a finding of drug abuse. Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In this regard, although drug use is not shown in the service treatment records, the self-reported history by the Veteran is both competent and credible, and sufficient to overcome any absence of contemporaneous documentation of drug abuse in service.  Therefore, service connection for hepatitis C is denied. 

V. Service Connection for Right Hand Arthritis 

The Veteran claimed he has a right hand disability. In August 1973, the Veteran's service treatment records note that the Veteran injured his right hand playing football. Service treatment records note that his hand was x-rayed and found to be normal. In June 1974, the Veteran's treatment records note that the Veteran had a laceration on his right hand, which required sutures. In July 1974, the Veteran's sutures were removed.

The Veteran's post-service treatment records indicate that in August 2009 the Veteran was diagnosed with osteoarthritis in his right hand. The Veteran's right hand was x-rayed which showed a deformity in the little finger metacarpal consistent with old healed fracture. The post-service treatment records indicate that the Veteran complained of bilateral hand pain. The Veteran reported that he had pain in his hands for five to ten years. The Veteran reported multiple traumas to his hands from working as a plumber and fist fighting. The records noted that Veteran stated that he broken every bone in his hands, that he has constant pain, with difficulty flexing and extending his fingers. 

The Veteran underwent a VA hand examination in March 2013. The examiner diagnosed the Veteran with right hand arthritis. The examiner opined that the Veteran's right hand arthritis is less likely as not was caused by military service. The examiner reasoned that the Veteran did not cite to a specific injury to his hand. The examiner further reasoned that the Veteran stated in August 2008 that his hand pain began five to ten years prior, which was consistent with the Veteran's statements that he was in many fist fights and hurt his hand at his occupation years after leaving service. Finally, the examiner reasoned that the Veteran did not complain of joint pain at the time of his separation examination. 

In August 2013, the Board remanded this issue because it found that the examiner in the March 2013 examination did not take into account the Veteran's right hand injuries in service. An addendum opinion was provided in January 2014. The examiner in a January 2014 addendum diagnosed the Veteran with degenerative joint disease. The examiner opined that it is less likely as not that the Veteran's right hand arthritis was caused by his military service. The examiner reasoned that the Veteran's report of pain in the right hand since military service was not consistent with the medical record. The examiner stated that the Veteran's service treatment records indicate a normal x-ray of the Veteran's right hand in August 1973, after his football injury. Further the examiner stated that the laceration to the Veteran's hand in June 1974 was sutured and healed without residual.  The examiner opined that neither hand injury in-service would cause post-traumatic degenerative joint disease of the right hand thirty years later. The examiner stated that based on the Veteran's reports in medical records the Veteran's hand pain began between 1999 to 2004. Finally, the examiner reasoned that the Veteran's hand fractures from working as a plumber and numerous fist fights after leaving military service is consistent with the x-ray finding of post-traumatic degenerative joint disease of the right hand. 

In December 2016, the Veteran underwent a VA psychiatric examination.  The examiner opined that the Veteran's history of fighting is at least as likely as not associated with his personality disorder. The examiner reasoned that fighting is considered a product of poor interpersonal skills, temper management problems, and impulse control problems, which are all manifestations of the Veteran's personality disorder. 

The Veteran testified in a 2014 Board hearing that his right hand arthritis is related to service. He stated that his hands were so twisted and broken that he could hardly hold a tool. He stated that when he woke up in the morning his hands would be like claws. The Veteran testified that the pain has been present since service. 

The Board finds that the Veteran's statements that the pain in his hands began in service and have continued to be competent. However, the Board does not find this statement credible because when the Veteran sought treatment for his right hand arthritis he stated that the pain began as early as 1999, not during service. Therefore, the statement that the Veteran began experienced symptoms during service holds little probative weight. 

The Board finds that the Veteran has right hand arthritis and that there was an in-service event injury. However, the Board finds no nexus between the Veteran's current arthritis and his in-service injuries because the most probative evidence of record indicates the Veteran's claimed disability is less likely than not related to service or that manifestations of the Veteran's right hand arthritis were present within one year of service discharge. 

The Board notes that the Veteran's representative argued that the Veteran's right hand disability is related to the numerous fist fights that he was involved in post service. The Veteran's representative further argues that he was involved in these fights because of an acquired psychiatric disorder from service. The Veteran's December 2016 VA psychiatric examination links the Veteran's fist fighting with his personality disorder. However, since the Board has found that the Veteran does not have a service-connected acquired psychiatric disorder, the Board does not need to address whether his post-service fist fighting caused the Veteran's right hand arthritis. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that the current right hand arthritis was incurred in service or was manifest to a compensable degree within one year of service discharge. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for right hand arthritis is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.









							(Continued on the next page)

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for right hand arthritis is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


